


 
 
 
 
Execution Version
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THIRD AMENDED AND RESTATED JOINT VENTURE
 
 
 
 
 
 
 
 
 
 
AND SHAREHOLDERS AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FOR P.T. SMELTING
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
between
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MITSUBISHI MATERIALS CORPORATION,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P.T. FREEPORT INDONESIA,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MITSUBISHI CORPORATION,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NIPPON MINING & METALS COMPANY, LIMITED and
 
 
 
 
 
P.T. SMELTING
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
as amended on December 11, 2003
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




{PH007005.1}

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
 
PAGE
 
 
 
 
Article
1
DEFINITIONS AND INTERPRETATION
1


 
1.1
Definitions
1


 
1.2
Construction
5


 
 
 
 
Article
2
ESTABLISHMENT OF PTS
5


 
2.1
Organization and Registration
5


 
2.2
Articles of Association
5


 
2.3
Undertaking by PTS
5


 
 
 
 
Article
3
CAPITAL, SHARES
6


 
 
 
 
Article
4
PREEMPTIVE RIGHTS
6


 
4.1
Increase in Authorized Capital
6


 
4.2
Preemptive Rights of Shareholders
6


 
4.3
Consequences of Failure to Subscribe for Full Proportionate Share
6


 
 
 
 
Article
5
TRANSFER OF SHARES OR SUBORDINATED LOANS
7


 
5.1
Approval Required for Transfer
7


 
5.2
Prohibition on Certain Transfers
7


 
5.3
Right of First Offer
7


 
5.4
Consent to Certain Transfers by MMC, MC and NMM
8


 
5.5
Consent to Certain Transfers to Subsidiaries
9


 
5.6
Consent to Share Pledges in Connection With the Project Loans
9


 
5.7
Shareholder's Right to Assign Shareholder Rights and Subordinated Shareholder
Loans
9


 
5.8
Mandatory Participation by a Third Party in the Share Capital of PTS
10


 
5.9
New Shareholder to Become Bound by this Agreement
11


 
5.10
Obligations Continuing
11


 
 
 
 
Article
6
BOARD OF DIRECTORS; PRESIDENT DIRECTOR
11


 
 
 
 
Article
7
BOARD OF COMMISSIONERS; PRESIDENT COMMISSIONER
11


 
 
 
 
Article
8
GENERAL PROVISIONS RELATING TO DIRECTORS AND COMMISSIONERS
12


 
8.1
Dismissal
12


 
8.2
Vacancy
12


 
 
 
 
Article
9
DIVIDEND POLICY
12


 
 
 
 
Article
10
NOT USED
12


 
 
 
 
Article
11
FINANCING
12




{PH007005.1}                          i



--------------------------------------------------------------------------------




 
11.1
Financial Plan
12


 
11.2
Financing and Guarantees
12


 
11.3
Share and Subordinated Loan Transfers
14


 
11.4
Repayment of Shareholder Support
14


 
 
 
 
Article
12
COVENANTS
15


 
12.1
General
15


 
12.2
Governmental Approvals
15


 
12.3
Execution Of Other Agreements
15


 
12.4
Competition With PTS
15


 
12.5
Agreed Return Adjustments
15


 
12.6
Two Cent Support
16


 
12.7
Subordination of Support Fee
16


 
12.8
Subordination of Smelter License Royalty
16


 
12.9
Subordination of Financial Disadvantage Payable to MMC, MC or NMM
16


 
 
 
 
Article
13
TERM OF THIS AGREEMENT
17


 
 
 
 
Article
14
DEFAULT
17


 
14.1
Default
17


 
14.2
Effect of Default
17


 
14.3
Share and Subordinated Shareholder Loan Purchase Right
17


 
14.4
Share Price
18


 
14.5
Share and Subordinated Loan Transfer
18


 
 
 
 
Article
15
EFFECT OF TERMINATION AND DISSOLUTION
19


 
 
 
 
Article
16
DISPUTE RESOLUTION
19


 
16.1
Amicable Settlement
19


 
16.2
Arbitration Rules
19


 
16.3
Arbitrators
19


 
16.4
Arbitration Award
20


 
16.5
Award to be Final and Conclusive
20


 
16.6
Performance of Obligations Pending Decision
20


 
16.7
Waiver of Right to Terminate Board of Arbitration
20


 
 
 
 
Article
17
REPRESENTATIONS AND WARRANTIES
20


 
17.1
Corporate Power
20


 
17.2
Statements True
20


 
 
 
 
Article
18
CONFIDENTIALITY
20


 
18.1
Confidential Treatment/Permitted Disclosures
20


 
18.2
Each of the Parties covenants and agrees not to
20


 
18.2
Implementation
21


 
18.3
Treatment of Project Information by PTS
22


 
18.4
Obligations to Survive
22




{PH007005.1}                          ii



--------------------------------------------------------------------------------




 
 
 
 
Article
19
ASSIGNMENT
22


 
 
 
 
Article
20
LAW AND INTERPRETATION
22


 
20.1
Governing Law
22


 
20.2
Governing Language of this Agreement
22


 
20.3
Headings
22


 
 
 
 
Article
21
SEVERABILITY
22


 
 
 
 
Article
22
NOTICES
23


 
22.1
Manner of Delivery/Addresses
23


 
22.2
Change of Address
24


 
 
 
 
Article
23
FORCE MAJEURE
24


 
 
 
 
Article
24
ENTIRE AGREEMENT
24


 
 
 
 
Article
25
AMENDMENTS
24


 
 
 
 
Article
26
NO THIRD PARTY BENEFICIARIES
24


 
 
 
 
Article
27
NO CONFLICT WITH CREDIT DOCUMENTS
25


 
 
 
 
Article
28
MISCELLANEOUS
25






{PH007005.1}                          iii



--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED JOINT VENTURE
AND SHAREHOLDERS AGREEMENT
THIS THIRD AMENDED AND RESTATED JOINT VENTURE AND SHAREHOLDERS AGREEMENT (this
“Agreement” or “Shareholders Agreement”) is dated as of December 11, 2003
between MITSUBISHI MATERIALS CORPORATION (“MMC”), a corporation organized and
existing under the laws of Japan; P.T. FREEPORT INDONESIA (“PTFI”), a limited
liability company established under the laws of the Republic of Indonesia which
is also domesticated in the State of Delaware, U.S.A.; MITSUBISHI CORPORATION
(“MC”), a corporation organized and existing under the laws of Japan; NIPPON
MINING & METALS COMPANY, LIMITED (“NMM”), a corporation organized and existing
under the laws of Japan; and P.T. SMELTING (“PTS”), a limited liability company
established under the laws of the Republic of Indonesia (each of the foregoing
is sometimes referred to individually as a “Party” and together as the
“Parties”, and each of MMC, PTFI, MC and NMM is sometimes referred to
individually as a “Shareholder” and together as the “Shareholders”).
WHEREAS, the Shareholders are the shareholders of PTS, an Indonesian limited
liability company formed to develop, construct and operate a copper smelter and
refinery located at Gresik, East Java, Indonesia (the “Project”);
WHEREAS, MMC, PTFI and Fluor Daniel Asia, Inc. entered into that certain Joint
Venture and Shareholders' Agreement dated as of October 25, 1995 concerning the
development, construction, ownership and operation of the Project, and such
agreement was amended and restated on May 24, 1996 and December 11, 1996
(collectively, the “Original Shareholders Agreement”);
WHEREAS, the Parties desire to further amend and restate the Original
Shareholders Agreement to update its provisions and to reflect other matters
approved by them;
NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the Parties hereby agree that the Original Shareholders
Agreement shall be amended and restated in its entirety as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1Definitions.Unless otherwise defined herein, all capitalized terms used
herein shall have the meaning as defined below:


“Accepting Shareholder” shall have the meaning set forth in Section 11.2(b).
“Affiliate” shall mean any entity which directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
a party to this Agreement. Control shall be presumed to exist whenever one
person or entity holds, directly or indirectly, through one or more
intermediaries, twenty-five percent (25%) or more of the outstanding voting
shares or interests in another entity.
“Auditor” means any independent firm of certified public accountants of good
international repute, appointed by PTS and approved by a General Meeting of
Shareholders.

{PH007005.1}                          1



--------------------------------------------------------------------------------




“Basic Loan Proportion” means, for each Shareholder, the ratio of the total
outstanding amount of principal and interest then owed by PTS to such
Shareholder in respect of such Shareholder’s Subordinated Shareholder Loans to
the total outstanding amount of principal and interest then owed by PTS in
respect of all Subordinated Shareholder Loans, expressed as a percentage.
“Basic Share Proportion” means, for each Shareholder, the ratio of the total
number of Shares then owned by such Shareholder to the total number of issued
and outstanding shares of PTS, expressed as a percentage.
“Copper Cathode Export Sale and Purchase Agreement” means the Copper Cathode
Export Sale And Purchase Agreement dated as of December 11, 1996 between PTS and
MMC, MC and NMM, and any subsequent modifications, supplements or amendments
thereto.
“Cost Overrun Subloans” means the First COS Subloans and the Second COS Subloans
collectively, and “Cost Overrun Subloan” means any of them individually.
“Cost Overrun Support” shall have the meaning set forth in the Credit Documents.
“Credit Documents” shall have the meaning set forth in the Loan Agreement.
“Default” shall have the meaning set forth in Section 14.1.
“Defaulting Shareholder” shall have the meaning set forth in Section 11.2.
“DSRA Cash Shortfall Guarantee Agreement” means the DSRA Cash Shortfall
Guarantee Agreement dated as of April 18, 2002 between PTS, MMC and The Bank of
Tokyo-Mitsubishi, Ltd. (as successor to Tokyo-Mitsubishi International
(Singapore) Ltd.), a financial institution organized under the laws of Japan, as
facility agent under the Loan Agreement.
“Exemption Amount” shall have the meaning set forth in Section 12.5(b).
“Exercise Notice” shall have the meaning set forth in Section 14.3.
“First COS Subloans” means the Subordinated Shareholder Loans in the aggregate
principal amount of US$13,533,659.74 made by the Shareholders to PTS for the
purpose of providing Cost Overrun Support pursuant to the First Subordinated
Loan Agreements for Cost Overrun Support dated as of September 14, 1999 between
PTS and each of the Shareholders.
“Government” shall mean any ROI ministry, department, political subdivision,
agency, or commission.
“Loan Agreement” means that certain Loan Agreement dated as of December 11, 1996
by and among PTS and the Project Lenders, and any subsequent modifications,
supplements or amendments thereto.
“Non-Subscribing Shareholder” shall have the meaning set forth in Section 4.3.
“Non-Subscribing Shareholder Shares” shall have the meaning set forth in Section
4.3.

{PH007005.1}                          2



--------------------------------------------------------------------------------




“Original Subloans” means the Subordinated Shareholder Loans in the aggregate
principal amount of $176,000,000 made by the Shareholders to PTS pursuant to the
Subordinated Loan Agreements dated as of December 1996 between PTS and each of
the Shareholders.
“Overdue Interest Rate” shall mean (i) with respect to amounts to be paid by a
Party in Dollars, the Standard Dollar Interest Rate as changed from time to time
from the due date of the payment to (but excluding) the date of payment, plus
two percent (2%) (such rate to be adjusted simultaneously with each change in
the Standard Dollar Interest Rate) and calculated on the basis of a three
hundred sixty five (365) day year and actual days elapsed; and (ii) with respect
to amounts to be paid by a Party in Rupiah, the Standard Rupiah Interest Rate as
changed from time to time from the due date of the payment to (but excluding)
the date of payment, plus five percent (5%) (such rate to be adjusted
simultaneously with each change in the Standard Rupiah Interest Rate) and
calculated on the basis of a three hundred sixty five (365) day year and actual
days elapsed.
“Ownership Transfer Date” shall mean the date when, as a result of the exercise
by the Project Lenders of their rights under the Project Loans, a third party
(other than one or more of the Project Lenders or their successors or an entity
majority-owned or controlled by any of them) becomes the owner of a majority (at
least 50.1%) of the issued Shares.
“Project” has the meaning set forth in the preliminary statements. “Project
Documents” has the meaning set forth in the Loan Agreement. “Project
Information” has the meaning set forth in Section 18.1(a).
“Project Lenders” shall mean the agents and the lenders (other than the
Shareholders), and that are party to the Project Loans, and their successors and
permitted assigns.
“Project Loans” shall mean the senior loans made pursuant to the Loan Agreement
(and related credit and security documentation) to finance the construction and
initial working capital of the Project.
“Qualified Transferee” has the meaning set forth in Section 5.7.
“Refinery Expansion Subloans” means the Subordinated Shareholder Loans in the
aggregate principal amount of US$9,600,000 made by MMC and PTFI to PTS for the
purpose of the refinery expansion project pursuant to the Subordinated Loan
Agreements for Refinery Expansion dated as of May 23, 2003 between PTS and each
of MMC and PTFI.
“Restricted Payment” has the meaning set forth in the Loan Agreement.
“ROI” means the Republic of Indonesia.
“Second COS Subloans” means the Subordinated Shareholder Loans in the aggregate
principal amount of US$22,866,340.26 made by the Shareholders to PTS for the
purpose of providing Cost Overrun Support pursuant to the Second Subordinated
Loan Agreements for Cost Overrun Support dated as of February 21, 2000 between
PTS and each of the Shareholders.

{PH007005.1}                          3



--------------------------------------------------------------------------------




“Share” or “Shares” means a share of common stock of PTS.
“Shareholder” has the meaning set forth in the opening paragraph of this
Agreement.
“Shareholders Agreement” means this Third Amended and Restated Joint Venture And
Shareholders Agreement, and any subsequent modifications, supplements or
amendments hereto.
“Shareholder Support” has the meaning set forth in the Shareholder Support
Agreement.
“Shareholder Support Agreement” means the Shareholder Support Agreement dated as
of December 11, 1996 among the Shareholders, PTS, The Bank of Tokyo-Mitsubishi,
Ltd. (as successor to Tokyo-Mitsubishi International (Singapore) Ltd.), as
Facility Agent, Barclays Bank plc (as successor to Barclays De Zoete Wedd
Limited), as Technical Agent, Mizuho Corporate Bank (USA) (as successor to The
Industrial Bank Of Japan Trust Company), as Off-Shore Collateral Agent, and PT
Bank Mizuho Indonesia (as successor to P.T. IBJ Indonesia Bank), as On-Shore
Collateral Agent, and any subsequent modifications, supplements or amendments
thereto.
“Smelter License Agreement” means the Smelter License Agreement dated as of
December 11, 1996 between PTS and MMC, and any subsequent modifications,
supplements or amendments thereto.
“Standard Dollar Interest Rate” shall mean the published prime commercial
lending rate of JP Morgan Chase Bank or its successor.
“Standard Rupiah Interest Rate” shall mean the published prime commercial
lending rate of The Bank of Tokyo-Mitsubishi, Ltd. Jakarta Branch or its
successor.
“Subordinated Shareholder Loan” means a loan made by any Shareholder to PTS
which by its terms is expressly made subordinate to the Project Loans, and
includes the Original Subloans, the Cost Overrun Subloans, and the Refinery
Expansion Subloans.
“Subsidiary” means any entity in which a Party to this Agreement holds, directly
or indirectly, through one or more intermediaries, beneficial ownership of fifty
percent (50%) or more of the voting shares or equity interests.
“Support Fee” shall have the meaning set forth in the Offshore Operation and
Technical Assistance Agreement dated as of December 11, 1996 between PTS and
MMC, and any subsequent modifications, supplements or amendments thereto.
“Termination Date” shall have the meaning set forth in the Loan Agreement.
“Transfer” means any pledge, mortgage, hypothecation, encumbrance, assignment,
sale, conveyance or disposition, whether voluntarily, by operation of law, at
judicial sale or otherwise.
“Transferring Shareholder” shall have the meaning set forth in Section 5.3(a).

{PH007005.1}                          4



--------------------------------------------------------------------------------




“Two Cent Support” means the aggregate additional two cents (2¢) of floor
treatment and refining charges paid by PTFI to PTS (i.e., the aggregate
additional treatment and refining charges paid by PTFI to PTS resulting from an
increase of the Floor TC’s and RC’s from twenty-one cents (21¢) to twenty-three
cents (23¢)) as “Floor Price Support” in accordance with Section 3.07 of the
Shareholder Support Agreement or any similar voluntary support arrangement.
1.2Construction.


(a)In this Agreement, unless the context otherwise requires, the singular shall
include the plural and vice versa and reference to a gender shall include any
other gender.
(b)Any reference herein to a Section or Sections is a reference to the
referenced Section or Sections of this Agreement unless otherwise specifically
provided.
(c)Any reference herein to an agreement is a reference to such agreement as
amended, varied, added to, substituted, replaced, renewed, or extended from time
to time.
(d)Any reference herein to any law or statute shall be construed as including
all statutory provisions consolidating, amending, or replacing the law or
statute referred to.


ARTICLE 2
ESTABLISHMENT OF PTS



2.1Organization and Registration. PTS has been established under the laws of the
Republic of Indonesia, and is domiciled in Jakarta at Plaza Kuningan Menara
Utara, Suite 302, Jl. H.R. Rasuna Said Kav. C 11-14, Jakarta 12940 Indonesia.


2.2Articles of Association. The Articles of Association of PTS have been
published in the State Gazette of ROI No. 26 dated 29 March 1996 Supplement No.
3183. Subsequently, the Articles of Association have been amended and published
in the State Gazette of ROI No. 102 dated 23 December 1997 Supplement No. 6006,
the State Gazette of ROI No. 28 dated 6 April 1998 Supplement No. 42, the State
Gazette of ROI No. 81 dated 8 October 1999 Supplement No. 6630, the State
Gazette of ROI No. 33 dated 24 April 2001 Supplement No. 2605 and the State
Gazette of ROI No. 69 dated 28 August 2001 Supplement No. 340. The Parties
acknowledge that the provisions of this Agreement are more detailed in certain
respects than the Articles of Association and the Parties agree that in such
cases the more detailed provisions of this Agreement, as among the Parties,
shall be applicable. In the event of any conflict between the provisions of this
Agreement and the Articles of Association, this Agreement shall control and the
Parties shall to the extent permitted by applicable law amend the Articles of
Association to the extent of any such conflict, so as to be consistent with the
provisions of this Agreement.


2.3Undertaking by PTS. PTS hereby agrees to carry out the management and
administration of its businesses in accordance with the terms and conditions of
this Agreement, and to perform all obligations intended under this Agreement to
be undertaken or performed by PTS.

{PH007005.1}                          5



--------------------------------------------------------------------------------




ARTICLE 3
CAPITAL, SHARES



PTS currently has authorized capital of Rp 2,850,544,000,000
[US$$1,304,000,000], divided into Shares of par value Rp218,600 (Two Hundred
Eighteen Thousand, Six Hundred Rupiah) [US$100 (One Hundred United States
Dollars)] each. All Shares are fully paid up. The Shares are currently owned by
the Shareholders as follows:
Shareholder
Number of Shares
Amount Paid In
(US$ Equivalent)
MMC
1,972,300
$197,230,000.00
PTFI
   815,000
$81,500,000.00
MC
   309,700
$30,970,000.00
NMM
   163,000
$16,300.000.00
Total
3,260,000
$326,000,000.00



ARTICLE 4
PREEMPTIVE RIGHTS



4.1Increase in Authorized Capital. If the Board of Directors shall determine
that PTS should increase its authorized capital, the Board of Directors shall
give notice to the Shareholders and set a General Meeting of Shareholders for
approval of the authorized capital increase. If approved by the General Meeting
of Shareholders, the increase in the authorized capital of PTS shall take effect
when the Articles of Association are duly amended and, when necessary, any
Government approvals have been obtained.


4.2Preemptive Rights of Shareholders. Each Shareholder shall be entitled to
subscribe for its Basic Share Proportion of any additional Shares issued by PTS
as a result of an increase in the authorized capital as specified in Section
4.1. Upon receipt of notice from the Board of Directors of PTS's intention to
issue additional Shares, each Shareholder shall notify PTS within fourteen (14)
days whether it intends to purchase its Basic Share Proportion of the additional
Shares to be issued. If the total number of Shares for which the Shareholders
have exercised such pre-emptive right exceeds the total number of Shares to be
issued, then each Shareholder exercising such pre-emptive right may acquire at
least the number of Shares that bears the same ratio to the total number of
Shares to be issued that such Shareholder's Basic Share Proportion bears to the
aggregate Basic Share Proportion of all Shareholders giving such notice.


4.3Consequences of Failure to Subscribe for Full Proportionate Share.
Should any Shareholder elect not to subscribe for its full Basic Share
Proportion of the Shares then being offered (a “Non-Subscribing Shareholder”),
then such Non-Subscribing Shareholder shall thereafter have no greater rights
than any person or entity not a Shareholder to subscribe for Shares later
offered by PTS. In the event any Shareholder fails to notify the Board of
Directors in writing within such thirty (30) day period that it will subscribe
to its Basic Share Proportion of the new Shares to be issued, or notifies the
Board of Directors in writing that it will not subscribe to such new Shares or
will subscribe to fewer new Shares than those to which it is entitled, then the
Board of Directors shall first offer such Shares (the “Non-Subscribing
Shareholder Shares”)

{PH007005.1}                          6



--------------------------------------------------------------------------------




to the other Shareholders. Each Shareholder receiving such notice shall have
thirty (30) days to notify PTS whether it desires to purchase its Basic Share
Proportion of the Non-Subscribing Shareholder Shares. If the total number of
Non-Subscribing Shareholder Shares desired by the other Shareholders exceeds the
total number of Non-Subscribing Shareholder Shares to be issued, then each
Shareholder desiring Non-Subscribing Shareholder Shares may acquire at least the
number of Non-Subscribing Shareholder Shares that bears the same ratio to the
total number of Non-Subscribing Shareholder Shares to be issued that such
Shareholder's Basic Share Proportion bears to the aggregate Basic Share
Proportion of all Shareholders giving such notice; provided that should any
Shareholder accept in writing less than the number of Shares to which it would
be entitled under the foregoing, such Shareholder shall be entitled only to the
number of Shares it has so accepted, and the remaining Shares shall be divided
proportionately as above among those Shareholders who have accepted more than
the number of Shares to which they would be entitled in accordance with the
foregoing. If the other Shareholders do not subscribe for Non-Subscribing
Shareholder Shares within the time limits established above, then the Board of
Directors, subject to the Articles of Association of PTS, may offer such Shares
to third parties, with the prior approval of a General Meeting of Shareholders.
Upon completion of the foregoing transactions, the Basic Share Proportion of
each Shareholder and the third party (if applicable) shall be adjusted in
accordance with its ownership percentage.


ARTICLE 5
TRANSFER OF SHARES OR SUBORDINATED LOANS



5.1Approval Required for Transfer. Except as otherwise provided herein, or
except as may be approved by the Board of Directors (subject to approval by the
General Meeting of Shareholders), none of the Shareholders nor any person acting
by authority of or for any of the Shareholders shall Transfer any or all of its
right, title or interest in its respective Shares or its Subordinated
Shareholder Loans, all such right, title and interest of each of the
Shareholders being personal and non-transferable and non-assignable except as
otherwise specified in this Agreement.


5.2Prohibition on Certain Transfers. Except as specifically permitted by the
Credit Documents and this Agreement, no Shareholder shall, without the written
consent of the other Shareholders or except in the case of a Transfer pursuant
to Section 5.4, 5.7 or 5.8, make any Transfer of less than all of its Shares to
a single transferee as a result of which either the transferring Shareholder or
its transferee shall own less than five percent (5%) of all Shares of PTS then
issued.


5.3Right of First Offer.


(a)No Shareholder (a “Transferring Shareholder”) shall Transfer any of its
Shares or Subordinated Shareholder Loans to any third party, unless it shall
have first offered to sell to the other Shareholders such Shares and assign such
Subordinated Shareholder Loans by written notice to all the other Shareholders
and the Board of Directors. The written notice shall contain a description of
the number of Shares offered for sale and the amount and terms of the
Subordinated Shareholder Loans offered for assignment, the price sought by the
Transferring Shareholder, and any other material information necessary for the
other Shareholders to make an informed decision whether to purchase the Shares
and/or acquire the Subordinated Shareholder Loans.

{PH007005.1}                          7



--------------------------------------------------------------------------------




(b)    Within thirty (30) days following receipt of the notice from the
Transferring Shareholder, each Shareholder shall give written notice to all
other Shareholders and the Board of Directors of its decision whether to
purchase all or any portion of such Shares and/or assume all or any portion of
such Subordinated Shareholder Loans. If the total number of Shares for which
Shareholders have exercised such right exceeds the total number of Shares
offered, or the total amount of Subordinated Shareholder Loans for which
Shareholders have exercised such right exceeds the total amount of Subordinated
Shareholder Loans offered, then each Shareholder exercising such right may
acquire at least the number of Shares and assume at least the amount of
Subordinated Shareholder Loans that bears the same ratio to the total number of
Shares or Subordinated Shareholder Loans offered that such Shareholder's Shares
or Subordinated Shareholder Loans bear to the total number of Shares or
Subordinated Shareholder Loans of all Shareholders exercising such right;
provided that should any Shareholder accept less than the number of Shares or
amount of Subordinated Shareholder Loans to which it would be entitled under the
foregoing, such Shareholder shall be entitled only to the number of Shares or
amount of Subordinated Shareholder Loans it has so accepted, and the remaining
Shares and Subordinated Shareholder Loans offered for Transfer shall be divided
proportionately as above among those Shareholders who have accepted more than
the number of Shares or amount of Subordinated Shareholder Loans to which they
would be entitled in accordance with the foregoing.


(c)    Notwithstanding the right of first offer stated in Section 5.3(a) and
(b), in the event that the total number of Shares or Subordinated Shareholder
Loans accepted in writing as provided in Section 5.3(b) is less than all of the
Shares or Subordinated Shareholder Loans offered for Transfer, the Transferring
Shareholder may:


(i)    withdraw in whole or in part its offer to Transfer the number of Shares
and amount of Subordinated Shareholder Loans offered; or
(ii)    Transfer (A) all of the Shares and/or Subordinated Shareholder Loans
offered (including those accepted), or (B) if the Transferring Shareholder so
determines, only Transfer those Shares or Subordinated Shareholder Loans that
were not accepted by the other Shareholders. In either case, the Transfer shall
be made only to a third party who is financially responsible and of generally
recognized good business repute at terms no more favorable than offered to the
Shareholders, after the Transferring Shareholder has notified the other
Shareholders of the identity of the proposed purchaser and the terms of the
proposed Transfer, and after the Transferring Shareholder has received the
consent of the General Meeting of Shareholders, and any Government approvals
required for the proposed Transfer.
5.4Consent to Certain Transfers by MMC, MC and NMM.


(a)    Notwithstanding the provisions of Sections 5.1, 5.2 and 5.3 or the
Articles of Association, MMC shall have the absolute right to Transfer up to ten
and four-tenths percent (10.4%) in total of the issued Shares and an equivalent
amount of the Subordinated Shareholder Loans to MC and/or NMM, and/or, subject
to the transferee

{PH007005.1}                          8



--------------------------------------------------------------------------------




being of financial standing acceptable to the other Shareholders, in their
reasonable determination, any other Japanese company(ies) engaging in the copper
smelting business or trading business, provided that the transferee company(ies)
agree to be bound to all of the terms and conditions hereof and the Articles of
Association. No guarantees or other support from MMC shall be required to
effectuate such Transfer of Shares and Subordinated Shareholder Loans by MMC.
Each Shareholder agrees to vote in favor of such Transfer at a General Meeting
of Shareholders at the request of MMC.


(b)    not used.


(c)    Notwithstanding the provisions of Sections 5.1, 5.2 and 5.3 or the
Articles of Association, MC and NMM shall have the absolute right to Transfer
their Shares and/or Subordinated Shareholder Loans to MMC.


5.5Consent to Certain Transfers to Subsidiaries. Notwithstanding the provisions
of Section 5.1, 5.2 and 5.3 or the Articles of Association, any Shareholder
shall, subject to its obligations under the Credit Documents, have the right to
Transfer its Shares and Subordinated Shareholder Loans to a Subsidiary, provided
that either of the following conditions are met:


(a)such Subsidiary shall be of financial standing acceptable to the other
Shareholders (which acceptance shall not be unreasonably withheld); or


(b)the transferring Shareholder shall remain jointly and severally liable for
its obligations assumed under this Agreement.


Notwithstanding the above:


(c)without the written consent of the other Shareholders or except in the case
of a Transfer pursuant to Section 5.4 or 5.8, no Shareholder shall make any
Transfer as a result of which either the transferring Shareholder or its
Subsidiary shall own less than five percent (5%) of all Shares of PTS then
issued; and


(d)no such Subsidiary shall cease to be a fifty percent (50%) or more owned
Subsidiary of a Shareholder without first transferring all of the said Shares
and Subordinated Shareholder Loans to the Shareholder or to another fifty
percent (50%) or more owned Subsidiary of the Shareholder.


5.6Consent to Share Pledges in Connection With the Project Loans.
Notwithstanding the provisions of Section 5.1, 5.2 and 5.3 or the Articles of
Association, the Parties hereby consent to a hypothecation or pledge of Shares
as required by the Credit Documents.


5.7Shareholder's Right to Assign Shareholder Rights and Subordinated Shareholder
Loans. Should applicable laws, regulations or decrees of the ROI at any time
limit the ability of any Shareholder to fully exercise the rights granted to it
pursuant to this Agreement and the Articles of Association, then such
Shareholder shall have the right to assign all of the rights and privileges
conferred upon it under this Agreement and the Articles of Association to any
other person or entity qualified to hold its Shares and Subordinated Shareholder
Loans (the “Qualified Transferee”) and such Qualified Transferee shall be
entitled to all of the privileges and to

{PH007005.1}                          9



--------------------------------------------------------------------------------




exercise all of the rights of such Shareholder; provided, however, that such
Qualified Transferee shall agree to be bound to all of the terms and conditions
hereof.
5.8Mandatory Participation by a Third Party in the Share Capital of PTS.


(a)If, in the sole discretion of the Board of Directors, it becomes necessary in
connection with the acquisition of the land for the Project, in connection with
obtaining financing for the Project, or in order to comply with Indonesian laws,
regulations and decrees, for a third party to acquire an interest in the share
capital of PTS (the “Third Party Shareholder”), the Shareholders agree that
Shares and Subordinated Shareholder Loans shall be tendered to the Third Party
Shareholder in accordance with the procedure set forth in this Section 5.8.


(b)Not used.


(c)Before PTS shall issue new Shares to a Third Party Shareholder, if so
requested by the Board of Directors, PTFI shall make an irrevocable tender in
writing to Transfer to the Third Party Shareholder the number and type of Shares
and the amount and type of Subordinated Shareholder Loans specified by the Board
of Directors at the amount actually paid for the Shares by PTFI plus the
outstanding principal amount and accrued interest of the corresponding portion
of such Subordinated Shareholder Loans. PTFI shall send a copy of the tender to
the other Shareholders and the Board of Directors. The tender shall be open for
ninety (90) days from receipt by the Third Party Shareholder and the Board of
Directors. If accepted by the Third Party Shareholder, PTFI shall promptly
Transfer such Shares and Subordinated Shareholder Loans to the Third Party
Shareholder upon receipt of payment therefor. In the event that PTFI is required
to Transfer Shares to a Third Party Shareholder in accordance with this
subsection (c) and if, as a result, PTFI retains ten percent (10%) or more of
the issued Shares, the other Shareholders agree to revise the Articles of
Association and any affected provisions of this Agreement as necessary such that
PTFI shall retain, despite such forced Transfer of Shares, the shareholder veto
rights it had prior to the Transfer pursuant to the Articles of Association.
Furthermore, in the case of a forced transfer of Shares from PTFI to a Third
Party Shareholder in accordance with this subsection (c) where PTFI retains ten
percent (10%) or more of the issued Shares of the Company, pending formal
amendment of the Articles of Association and this Agreement, the Shareholders
agree that PTFI shall continue to have the same veto rights specified in the
Articles of Association as though it were an owner of twenty percent (20%) of
the issued Shares. The foregoing provision is subject to applicable Indonesian
law.


(d)In the event of a forced Transfer in accordance with Subsection 5.8(c), the
transferring Shareholder shall Transfer to the Third Party Shareholder good and
marketable title to the relevant Shares and Subordinated Shareholder Loans, and
shall, prior to the Transfer, be responsible to satisfy in full any liens,
pledges, or other encumbrances on the Shares and Subordinated Shareholder Loans
other than liens, pledges or encumbrances arising in connection with the Project
Loans.



{PH007005.1}                          10



--------------------------------------------------------------------------------




5.9New Shareholder to Become Bound by this Agreement. Any transferor of Shares
or Subordinated Shareholder Loans shall, before the transfer is effected, cause
the transferee (other than another Shareholder) to submit to all the other
Parties a written confirmation and agreement in a form reasonably satisfactory
to all the Parties to the effect that the transferee acknowledges all the
provisions of this Agreement and (prior to the earlier of the Ownership Transfer
Date and the Termination Date) the Credit Documents, and agrees to be bound by
and to comply with all the provisions applicable to the transferor as if the
transferee were originally a party to this Agreement and (prior to the earlier
of the Ownership Transfer Date and the Termination Date) the Credit Documents.


5.10Obligations Continuing. In the event any Shareholder ceases to own Shares
and hold Subordinated Shareholder Loans, such Shareholder shall cease to be a
Party to this Agreement and shall thereafter not be entitled to any rights or
benefits under this Agreement. However, such Shareholder shall not be released
from any outstanding obligations hereunder (including the Shareholder's duty of
confidentiality as stated in Article 18), in the Project Documents or under any
guarantee unless the guarantee obligation is duly assumed by the transferee and
such Shareholder is released with the written consent of the other Parties.


ARTICLE 6
BOARD OF DIRECTORS; PRESIDENT DIRECTOR



PTS shall be managed by a Board of Directors to be elected at the General
Meeting of Shareholders. The Board of Directors shall consist of not less than
three (3) and not more than eleven (11) Directors. Each Shareholder who holds
nine percent (9%) or more of the issued Shares shall have the right to nominate
one or more Directors. The number of Directors that each such Shareholder shall
have the right to nominate shall be calculated by first dividing the
Shareholder's percentage ownership of all issued and outstanding Shares of PTS
by the number nine (9), then rounding any resulting fraction up or down to the
nearest whole integer (a resulting fraction of one-half shall be rounded up).
Each Shareholder covenants and agrees to vote as a Shareholder to elect as
Directors the individuals nominated by each Shareholder who is entitled to do
so. Each nominating Shareholder shall cause its nominated Director(s) to abide
by the terms and conditions of this Agreement. MMC shall have the right to
designate one of the Directors it nominates to be the President Director.
ARTICLE 7
BOARD OF COMMISSIONERS; PRESIDENT COMMISSIONER



PTS shall have a Board of Commissioners to be elected at the General Meeting of
Shareholders. The Board of Commissioners shall consist of not less than three
(3) and not more than five (5) Commissioners. Each Shareholder who holds twenty
percent (20%) or more of the issued Shares shall have the right to nominate one
or more Commissioners. The number of Commissioners that each such Shareholder
shall have the right to nominate shall be calculated by first dividing the
Shareholder's percentage ownership of all issued Shares of PTS by the number
twenty (20), then rounding any resulting fraction up or down to the nearest
whole integer (a resulting fraction of one-half shall be rounded up). Each
Shareholder covenants and agrees to vote as a Shareholder so as to elect as
Commissioners the individuals nominated by each Shareholder who is entitled to
do so. Each nominating Shareholder shall cause its nominated Commissioner(s) to
abide by the terms and conditions of this Agreement. MMC shall have the right to
designate one of the Commissioners it nominates to be the President
Commissioner.

{PH007005.1}                          11



--------------------------------------------------------------------------------




ARTICLE 8
GENERAL PROVISIONS RELATING TO DIRECTORS AND COMMISSIONERS



8.1Dismissal. Each nominating Shareholder may at any time by advising the other
Shareholders request the dismissal of such Directors or Commissioners as have
been so nominated by it and request the replacement of such dismissed Directors
or Commissioners by other nominated individual(s). Each Shareholder hereby
covenants and agrees to vote as a Shareholder to appoint the selected
replacements and dismiss the selected Directors or Commissioners as the case may
be.


8.2Vacancy. In the event that the office of a Director or Commissioner becomes
vacant by reason of death, resignation, removal or otherwise, the Shareholders
agree to cause the election of a successor from nominees of that Shareholder
which originally nominated the Director or Commissioner concerned.


ARTICLE 9
DIVIDEND POLICY



PTS shall declare and distribute by way of dividends all profits legally
available for that purpose and permitted by the Project Loans after setting
aside such reserves as may be required by law or by the General Meeting of
Shareholders as provided in the Articles of Association.
ARTICLE 10
NOT USED



ARTICLE 11
FINANCING



11.1Financial Plan. Not later than November 1st of each year, the Board of
Directors shall prepare and provide to the Shareholders for their approval an
annual operating and capital budget. For reference purposes only in relation to
the annual budgets, the Board of Directors shall also prepare a rolling three
(3) year business plan. The rolling three (3) year plan shall not require the
approval of a General Meeting of Shareholders.


11.2Financing and Guarantees. PTS shall use its best efforts to procure on the
basis of its own resources the funds and financial facilities it requires, by
using its assets as security. Except as otherwise expressly provided in the
Credit Documents, Shareholder Support shall be provided by the Shareholders
severally, and not jointly, in accordance with the terms set forth in the
Shareholder Support Agreement or as may otherwise be agreed from time to time,
and shall be upon such terms and conditions as approved by a General Meeting of
Shareholders. If any Shareholder (a “Defaulting Shareholder”) fails to fulfill
any of its obligations to provide Shareholder Support approved by a General
Meeting of Shareholders, then the following provisions shall apply:


(a)    PTS or any non-defaulting Shareholder may immediately serve notice on the
Defaulting Shareholder, with copies to all other Parties, declaring the
Defaulting Shareholder to be in default and requiring it to remedy such default
in full within ten (10) days of the date of the notice. Interest on overdue
amounts shall be payable by the Defaulting Shareholder to PTS at the Overdue
Interest Rate from the date payment was due until paid. All the rights, but not
the obligations, of the Defaulting Shareholder as a Shareholder, lender of
Subordinated Shareholder Loans, and Party to

{PH007005.1}                          12



--------------------------------------------------------------------------------




this Agreement shall be suspended for as long as such default is unremedied or
until the Defaulting Shareholder ceases to be a Shareholder and/or lender of
Subordinated Shareholder Loans.


(b)    Upon the expiration of the ten (10) day period described in Section
11.2(a) without remedy of the default, each non-defaulting Shareholder shall
have the right to acquire all or any portion of the Shares held by the
Defaulting Shareholder and assume all or any portion of the Subordinated
Shareholder Loans held by the Defaulting Shareholder by giving notice thereof
within thirty (30) days. If the total number of Shares or total amount of
Subordinated Shareholder Loans for which such notice has been given exceeds the
total number of Shares or Subordinated Shareholder Loans held by the Defaulting
Shareholder then each Shareholder giving notice (an “Accepting Shareholder”) may
acquire at least the number of Shares and may assume at least the amount of
Subordinated Shareholder Loans that bears the same ratio to the total number of
Shares or Subordinated Shareholder Loans (as the case may be) of the Defaulting
Shareholder that such Accepting Shareholder's respective Basic Share Proportion
and Basic Loan Proportion bears to the aggregate Basic Share Proportions and
Basic Loan Proportions of all the Accepting Shareholders. The Defaulting
Shareholder shall transfer the appropriate number of its Shares and assign the
appropriate amount of its Subordinated Shareholder Loans to each of the
Accepting Shareholders within ten (10) days of receipt of such notice from the
Accepting Shareholder, and each Shareholder's Basic Share Proportion and Basic
Loan Proportion shall be adjusted accordingly. The purchase price for the Shares
to be paid by the Accepting Shareholder shall be fifty percent (50%) of the
aggregate amount paid up on such Shares by the Defaulting Shareholder, or the
book value of such Shares as determined by the Auditor, whichever is less. The
purchase price for the Subordinated Shareholder Loans shall be fifty percent
(50%) of the aggregate outstanding principal and interest then due on the
Subordinated Shareholder Loans to the Defaulting Shareholder. In either case the
purchase price shall be paid on the date the Accepting Shareholder receives the
Shares or the assignment of the Subordinated Shareholder Loans from the
Defaulting Shareholder, or, in the case of the Shares, as soon thereafter as the
book value may be determined by the Auditor.


(c)    If the total number of Shares or the total amount of the Subordinated
Shareholder Loans accepted or assumed by the Accepting Shareholders is less than
the total number of Shares owned or total amount of outstanding Subordinated
Shareholder Loans held by the Defaulting Shareholder, the Defaulting Shareholder
shall be required to sell any remaining Shares and assign any remaining
Subordinated Shareholder Loans to a third party, designated by the Board of
Directors and approved by a General Meeting of Shareholders, for the same price
and payment terms as provided in Section 11.2(b) in the case of Transfer to an
Accepting Shareholder. Upon Transfer of the Shares and Subordinated Shareholder
Loans to a third party, the Basic Share Proportion and Basic Loan Proportion of
each Shareholder and the third party shall be adjusted accordingly. For the
execution of such sale of Shares and assignment of Subordinated Shareholder
Loans to a third party, the Board of Directors shall be empowered for and on
behalf of the Defaulting Shareholder to apply to, appear before, submit
information, obtain approval from the competent authorities and to take any
other action to accomplish the above Transfer of Shares and Subordinated
Shareholder Loans.

{PH007005.1}                          13



--------------------------------------------------------------------------------




11.3Share and Subordinated Loan Transfers. In the event that any Shareholder
Transfers its Shares and/or Subordinated Shareholder Loans, the transferring
Shareholder shall (to the extent permitted by the terms of the Credit Documents)
arrange that its guarantee or loan obligations shall be duly assumed by the
transferee consistent with the percentage of the Shares and amount of
Subordinated Shareholder Loans Transferred, unless such transferee is prohibited
or precluded from providing any guarantee or making such loan(s) under the laws,
regulations and policies of the ROI, in which case the transferring Shareholder
shall continue to assume its guarantee or loan obligations.


11.4Repayment of Shareholder Support. Repayment by PTS of Shareholder Support
and other credit support provided to PTS by the Shareholders, regardless of the
form in which it is contributed to PTS (whether as Subordinated Shareholder
Loans or otherwise), shall have priority over payment of dividends in respect of
the Shares, and shall be repaid by PTS in the following order of priority:


(a)First Priority:


Repayment of all amounts (if any) received by PTS or by the Project Lenders on
behalf of PTS: (i) from MMC pursuant to the DSRA Cash Shortfall Guarantee
Agreement and/or (ii) as a result of draws made on the Bank Guarantee (as
defined in the DSRA Cash Shortfall Guarantee Agreement) for which MMC is liable,
including interest accrued on any such amounts;
(b)Second Priority:
(i)    Repayment of any Two Cent Support provided by PTFI in excess of the
Exemption Amount; and
(ii)    Repayment of Financial Disadvantage amounts (as defined in the Copper
Cathode Export Sale and Purchase Agreement) owed by PTS to MMC, MC, or NMM and
which are subordinated pursuant to Section 5.05(b) of the Shareholder Support
Agreement;
with such foregoing payments (i) and (ii) to MMC, PTFI, MC and NMM having equal
priority and being paid on a pari passu, pro-rata basis based on the amounts
owed by PTS to each Shareholder;
(c)Third Priority:
Payment of smelter license royalties owed to MMC and which are subordinated
pursuant to Section 5.05(b) of the Shareholder Support Agreement;
(d)Fourth Priority:
Repayment of the Refinery Expansion Subloans, with such payments to MMC and PTFI
having equal priority and being paid on a pari passu, pro-rata basis based on
the amounts owed by PTS to MMC and PTFI;

{PH007005.1}                          14



--------------------------------------------------------------------------------




(e)    Fifth Priority:
(i)    Repayment of the First COS Subloans; and
(ii)    Repayment of the Second COS Subloans,
with such payments to the Shareholders having equal priority and being paid on a
pari passu, pro-rata basis based on the amounts owed by PTS to each Shareholder;
(f)    Sixth Priority:


Repayment of unpaid interest accrued on the Original Subloans, with such
payments to the Shareholders having equal priority and being paid on a pari
passu, pro-rata basis based on the amounts owed by PTS to each Shareholder; and
(g)    Seventh Priority:


Payment of Support Fees owed to MMC and subordinated pursuant to Section 5.05(b)
of the Shareholder Support Agreement.
ARTICLE 12
COVENANTS



12.1    General.
Each of the Parties agrees and covenants that it will work diligently on all
major aspects of the Project including, but not limited to, facility design,
securing of financing, and operation of the Project.
12.2    Governmental Approvals. Each of the Parties agrees and covenants that it
shall during the term of this Agreement exert its best efforts to procure all of
the required government approvals and licenses for the continuance of PTS and
the attainment of PTS's objectives, including but not limited to all
authorizations required under the Foreign Capital Investment Law and
regulations.


12.3    Execution Of Other Agreements. Each of the Parties covenants and agrees
to enter into and execute such other documents as are necessary to give full
effect to the provisions of this Agreement.


12.4    Competition With PTS. Each Shareholder may, from time to time, be
engaged in businesses which are directly or indirectly in competition with the
business of PTS. While the Parties intend that each Shareholder shall be free to
compete with each other Shareholder and with PTS, the Parties agree that none of
the Project Information or other information which has been obtained concerning
the Project or PTS shall be used by any Party to the detriment of the other
Parties, or otherwise in contravention of Article 18.


12.5    Agreed Return Adjustments. The Shareholders hereby agree to make the
following adjustments to their returns as Shareholders:



{PH007005.1}                          15



--------------------------------------------------------------------------------




(a)In exchange for PTFI’s agreement in Section 12.5(b) to waive repayment of the
Exemption Amount by PTS, which will accelerate the payment of certain
Shareholder Support owed to MMC, MC and NMM and reduce their credit risk
relating to the collection of such Shareholder Support, MMC, MC and NMM hereby
irrevocably waive their 13% preferential return rights previously existing under
former versions of the Shareholders Agreement. Such 13% preferential return
rights are hereby terminated and shall be of no further force and effect; and


(b)In exchange for the agreements made by MMC, MC and NMM in Section 12.5(a)
with respect to waivers of their previous 13% preferential return rights, PTFI
hereby irrevocably waives the right to receive repayment from PTS, and PTS shall
not be obligated to repay to PTFI, Fifteen Million Dollars (US$15,000,000) (the
“Exemption Amount”) of the aggregate amount of Two Cent Support provided by PTFI
to PTS. The Exemption Amount shall be applied to the Two Cent Support in the
chronological order in which such Two Cent Support was provided to PTS.


12.6    Two Cent Support. Pursuant to Section 3.07 of the Shareholder Support
Agreement, PTFI has provided Two Cent Support to PTS. PTS shall repay the Two
Cent Support to PTFI, less the Exemption Amount, as a Restricted Payment in
accordance with the priority set forth in Section 11.4(b)(i). PTFI further
agrees that no interest has or shall accrue on the Two Cent Support amounts
received by PTS, provided that the Two Cent Support is paid when due in
accordance with Section 11.4(b)(i).


12.7    Subordination of Support Fee. MMC has agreed in Section 5.05(b) of the
Shareholder Support Agreement to subordinate recovery of certain Support Fees.
MMC further agrees that a Support Fee payment which is deferred pursuant to
Section 5.05(b) of the Shareholder Support Agreement shall not be deemed to be a
late payment subject to accrual of interest provided that the deferred Support
Fee is paid when due in accordance with Section 11.4(g).


12.8    Subordination of Smelter License Royalty. MMC has agreed in Section
5.05(b) of the Shareholder Support Agreement to subordinate recovery of
royalties due to MMC in accordance with the Smelter License Agreement. MMC
further agrees that a royalty payment which is deferred pursuant to Section
5.05(b) of the Shareholder Support Agreement shall not be deemed to be a late
payment subject to accrual of interest in accordance with Section 5.2 of the
Smelter License Agreement provided that the deferred royalty payment is paid
when due in accordance with Section 11.4(c).


12.9    Subordination of Financial Disadvantage Payable to MMC, MC or NMM. MMC,
MC and NMM have agreed in Section 5.05(b) of the Shareholder Support Agreement
that payment of any Financial Disadvantage (as defined in the Copper Cathode
Export Sale and Purchase Agreement) owed by PTS to MMC, MC or NMM in accordance
with the Copper Cathode Export Sale and Purchase Agreement (and interest accrued
thereon) shall be subordinated to debt service under the Project Loans.



{PH007005.1}                          16



--------------------------------------------------------------------------------




ARTICLE 13
TERM OF THIS AGREEMENT



This Agreement shall remain in force and effect as long as PTS continues to
exist, unless earlier terminated as provided for in this Agreement.
ARTICLE 14
DEFAULT



14.1Default. Any of the following will constitute a “Default”:


(a)If any of the Shareholders shall be declared insolvent or bankrupt, or make
an assignment or other arrangement for the benefit of creditors;


(b)If any of the Shareholders shall be dissolved or liquidated; or


(c)If any of the Shareholders shall at any time be in default in any material
respect in the performance of any of its obligations under this Agreement or
otherwise commit any material breach of this Agreement, and such default or
breach shall continue for a period of sixty (60) days after a written notice
demanding rectification of such default or breach has been given by PTS or any
other Shareholder to the defaulting Shareholder, and, provided further, such
default has been acknowledged by the defaulting Shareholder or confirmed by an
arbitrator's judgment as provided in Article 16.


14.2    Effect of Default. Upon the occurrence of a Default, without prejudice
to any other rights and remedies of the non-defaulting Shareholders or
Shareholder, the rights of the defaulting Shareholder under this Agreement shall
be suspended pending sale of the defaulting Shareholder's Shares and
Subordinated Shareholder Loans as provided in Section 14.3 or for so long as the
default is unrectified.


14.3    Share and Subordinated Shareholder Loan Purchase Right. In the event of
a Default, each of the non-defaulting Shareholders shall have the right to
purchase all or any part of the Shares and all or any part of the Subordinated
Shareholder Loans held by the defaulting Shareholder, at the price determined in
accordance with Section 14.4, by giving notice (an “Exercise Notice”) thereof to
all the Shareholders within sixty (60) days after the default occurs. If the
total number of Shares and/or amount of Subordinated Shareholder Loans for which
Shareholders have exercised such right exceeds the total number of Shares and/or
Subordinated Shareholder Loans of the defaulting Shareholder, then each
Shareholder exercising such right may acquire at least the number of Shares
and/or amount of Subordinated Shareholder Loans that bears the same ratio to the
total number of Shares and/or Subordinated Shareholder Loans held by the
defaulting Shareholder that such non-defaulting Shareholder's respective Basic
Share Proportion and/or Basic Loan Proportion (as the case may be) bears to the
aggregate Basic Share Proportion and/or Basic Loan Proportion of all
non-defaulting Shareholders exercising such right; provided that should any
Shareholder accept in writing less than the number of Shares and/or Subordinated
Shareholder Loans to which it would be entitled under the foregoing, such
Shareholder shall be entitled only to the number of Shares and/or Subordinated
Shareholder Loans it has so accepted, and the remaining Shares and Subordinated
Shareholder Loans offered for sale or assignment shall be divided
proportionately as above among those Shareholders who have accepted more than
the number of Shares and/or Subordinated Shareholder Loans to which they would
be entitled in accordance with the foregoing. If the total number of Shares
and/or

{PH007005.1}                          17



--------------------------------------------------------------------------------




Subordinated Shareholder Loans for which Shareholders have exercised such right
is less than the total number of Shares and/or Subordinated Shareholder Loans
available, then the Board of Directors may offer such Shares and/or Subordinated
Shareholder Loans to third parties, with the prior approval of a General Meeting
of Shareholders. Upon completion of the foregoing transactions, the Basic Share
Proportion and/or Basic Loan Proportion of each Shareholder and the third party
(if applicable) shall be adjusted in accordance with its ownership percentage.
14.4    Share Price.For the purpose of the Transfer of the Shares and/or
Subordinated Shareholder Loans of a defaulting Shareholder as stated in Section
14.3 above, the sale and purchase price of the Shares and/or Subordinated
Shareholder Loans shall be: (i) the then book value of such Shares and/or the
outstanding principal and accrued interest of the Subordinated Shareholder Loans
(as applicable) as determined by the Auditor in the case of Subsections 14.1 (a)
through (b) above, or (ii) seventy-five percent (75%) of the par value or then
book value of such Shares as determined by the Auditor, whichever is less,
and/or seventy-five percent (75%) of the outstanding principal and accrued
interest of the Subordinated Shareholder Loans (as applicable) in the case of
Subsection 14.1(c) above.


14.5    Share and Subordinated Loan Transfer.Within thirty (30) days after the
purchase price of the Shares and/or Subordinated Shareholder Loans is determined
in accordance with Section 14.4:


(a)the defaulting Shareholder shall:


(i)    execute and deliver to the purchaser the relevant documents required to
transfer the Shares and assign the Subordinated Shareholder Loans;
(ii)    Transfer (consistent with the Credit Documents) to the purchaser the
share certificate(s) (if any) relating to the Shares and loan and security
documents relating to the Subordinated Shareholder Loans;
(iii)    deliver to the purchaser a letter of resignation from each of the
Director(s) and Commissioner(s) appointed or elected on its nomination with a
waiver of all claims for compensation for loss of office;
(iv)    deliver to the purchaser a bank check for one half of the amount of any
stamp or other transfer tax or duty payable in respect of the Transfer of the
Shares and Subordinated Shareholder Loans, failing which the purchaser may
deduct such sum from the purchase price of the Shares and Subordinated
Shareholder Loans;
(v)    deliver to the purchaser all books and records of PTS in its possession
or in the possession of Director(s) or Commissioner(s) thereof elected or
appointed on its nomination; and
(vi)    co-operate with the purchaser in the orderly transfer of the Shares and
Subordinated Shareholder Loans and, where appropriate, control and management of
the business and affairs of PTS to the purchaser.

{PH007005.1}                          18



--------------------------------------------------------------------------------




(b)    The purchasing Shareholder shall deliver to the defaulting Shareholder a
bank check for the purchase price of the Shares and Subordinated Shareholder
Loans less any deduction in respect of stamp or other tax or duty in accordance
with subparagraph (a)(iv) of this Section 14.5.


ARTICLE 15
EFFECT OF TERMINATION AND DISSOLUTION



Termination of this Agreement for any cause shall not release the Parties from
any liability which at the time of termination has already accrued or which
thereafter may accrue in respect of any act or omission prior to such
termination. Further, any such termination hereof shall in no way affect the
survival of rights and obligations of the Parties which are expressly stated
elsewhere in this Agreement to survive termination hereof or the obligations of
the Parties under any of the Project Documents. To the extent necessary to give
effect to the termination provisions of this Agreement, the Parties hereby waive
the provisions of Article 1266 of the Indonesian Civil Code to the extent they
require judicial approval of the termination of contracts.
ARTICLE 16
DISPUTE RESOLUTION



16.1    Amicable Settlement.Any dispute arising out of or in connection with
this Agreement or its performance, including the validity, scope, meaning,
construction, interpretation, application, breach or termination hereof, shall
to the extent possible be settled amicably by negotiation and discussion between
the Parties. Any Party wishing to invoke the right to conduct such settlement
negotiations shall give written notice to the other Parties of the substance of
the dispute and propose a schedule of conferences to resolve the matter.


16.2    Arbitration Rules. Any such dispute not settled by amicable agreement
within sixty (60) days of receipt of the written notice described in Section
16.1 (or such other period as may be agreed by all Parties in writing in any
specific case) shall be finally settled by arbitration in Singapore as an
international arbitration under the auspices of the Singapore International
Arbitration Centre and applying the ICC Arbitration Rules. In the event of a
conflict between the ICC Arbitration Rules and the terms of this Agreement, the
terms of this Agreement shall govern. Documents may be submitted in either
English or Japanese without the need for translation.


16.3    Arbitrators. Any arbitration hereunder shall be conducted in the English
and/or Japanese languages before a panel of three arbitrators. Each arbitrator
shall preferably be fluent in both English and Japanese, but if fluent in only
one of such language, an interpreter shall be retained and paid for by the
Parties equally. The arbitrators shall be appointed in accordance with the
following provisions:


(a)where only two Parties are involved in the dispute, each Party shall appoint
one arbitrator and the two arbitrators so appointed shall select the third
arbitrator (who shall not be a resident or national of the same country as
either of the Parties involved in the dispute). The third arbitrator shall act
as the presiding arbitrator;


(b)if within a period of 30 days from the date of the notice of arbitration, a
Party has failed to appoint an arbitrator, or, the two appointed arbitrators
have failed to select the third arbitrator within 30 days after both arbitrators
have been

{PH007005.1}                          19



--------------------------------------------------------------------------------




appointed, the Chairman of the Singapore International Arbitration Centre shall
appoint such arbitrator or arbitrators as have not been appointed; and


(c)    where more than two Parties are involved in the dispute, the Chairman of
the Singapore International Arbitration Centre shall appoint each of the three
arbitrators, and select one as the presiding arbitrator.


16.4    Arbitration Award. The award rendered in any arbitration commenced
hereunder shall apportion the costs of the arbitration.


16.5    Award to be Final and Conclusive. The award rendered in any arbitration
commenced hereunder shall be final and conclusive, and judgment thereon may be
entered in any court having jurisdiction for its enforcement. The Parties
expressly agree to waive any provision of any applicable law related to an
appeal against the arbitration award, and accordingly there shall be no appeal
to any court from the decision of the panel of arbitrators. No Party shall be
entitled to commence or maintain any action in a court of law upon any matter in
dispute until such matter shall have been submitted and decided as herein
provided and then only for the enforcement of the board of arbitration's award.


16.6    Performance of Obligations Pending Decision. Pending submission to the
board of arbitration and thereafter until the board of arbitration gives its
award, the Parties hereto agree that they will continue to perform all their
respective obligations under this Agreement without prejudice to the final
judgment in accordance with the said award.


16.7    Waiver of Right to Terminate Board of Arbitration. The Parties hereto
expressly agree to waive any provision of any applicable law related to the term
of appointment of the board of arbitration. Appointment of the board of
arbitration shall not terminate as of the sixth month from the date of its
appointment. The mandate of the board of arbitration reconstituted in accordance
with the terms hereof shall remain in effect until a final arbitral award has
been issued by the board of arbitration.


ARTICLE 17
REPRESENTATIONS AND WARRANTIES



17.1    Corporate Power.Each Party warrants that it has full corporate power to
enter into this Agreement and to perform its obligations hereunder according to
the terms of this Agreement, and that it has taken all necessary corporate or
other actions to authorize its entry into and performance of this Agreement.


17.2    Statements True. Each Party warrants that the statements made relating
to it in this Agreement are true and accurate and that nothing further needs to
be stated to prevent such statements from being misleading.


ARTICLE 18
CONFIDENTIALITY



18.2    Confidential Treatment/Permitted Disclosures. Each of the Parties
covenants and agrees not to

{PH007005.1}                          20



--------------------------------------------------------------------------------




(a)use for any commercial purpose other than in connection with the Project any
of the proprietary or confidential information concerning the Project, including
but not limited to proprietary and confidential technical information such as
drawings, documents, specifications and non-public data and procedures,
furnished by any Party or its Affiliates or developed for purposes of the
Project (collectively, the “Project Information”), or


(b)divulge any Project Information to third parties without the consent of the
other Parties; except that (i) any Party may disclose Project Information to
such of its directors, officers, employees, consultants and advisors (including
financial and legal advisors) as have a reasonable need to know such Project
Information in connection with the Project Loans and its equity participation in
the Project (in each case pursuant to a written agreement whereby the recipient
agrees to keep such Project Information confidential); (ii) PTFI shall have the
right to disclose such Project Information to the Government in furtherance of
its obligations under the Contract of Work with the ROI; and (iii) each other
Party may disclose Project Information as required in accordance with applicable
laws and for the due enforcement of its rights hereunder and under the Project
Documents.


Notwithstanding the above, no Party shall be under any obligation of
confidentiality and restricted use as to any Project Information and knowledge
based thereon, which, as evidenced by documents,
(c)was in the lawful possession of the receiving Party prior to the disclosure
thereof by the disclosing Party and which was not obtained by the receiving
Party either directly or indirectly from the disclosing Party or another Party,
or


(d)is, after disclosure by the disclosing Party, lawfully disclosed to the
receiving Party by a third party having no obligation of secrecy to the
disclosing Party as to the said information, or


(e)is or at any time becomes available to the public through no act, failure to
act or other legal fault of receiving Party. Specific information disclosed to a
receiving Party shall not be deemed to be within the foregoing exceptions merely
because such information is embraced by more general information in the public
domain or is in the possession of the receiving Party. In addition, any
combination of features shall not be deemed to be within the foregoing
exceptions merely because individual features are in the public domain or in the
possession of the receiving Party, but only if the combination itself and its
principles of operation are in the public domain or in the possession of
receiving Party.


18.2    Implementation. Each Party further agrees to make all reasonable
efforts, and to take all reasonable precaution, to prevent any of its employees
or personnel, or any other persons, from obtaining or making any unauthorized
use of, or effecting any disclosure of any Project Information. The Parties
shall implement this policy of confidentiality in part by appropriate contract
provisions, including but not limited to appropriate terms in contracts of
employment.

{PH007005.1}                          21



--------------------------------------------------------------------------------




18.3    Treatment of Project Information by PTS. PTS shall treat all Project
Information as confidential and shall not disclose all or any part of it to any
third party or otherwise seek to exploit all or any part of it without the prior
written consent of the Shareholder(s) from which it was derived; provided that
Project Information may be disclosed by PTS (a) if required to be disclosed
under any applicable law or regulation and (b) to its consultants, actual or
prospective financiers or transferees thereof (or any of their legal counsel or
consultants), the independent engineer appointed pursuant to the Project Loans
or sub-consultants as reasonably necessary for their services to PTS or their
participation in the Project, such disclosure to be pursuant to a written
agreement whereby the recipient agrees to keep such Project Information
confidential.


18.4    Obligations to Survive. The obligations contained in this Article 18
shall bind the Parties during the term of this Agreement and shall continue to
bind the Parties after this Agreement is terminated (for whatever cause) or
expires for a period of five (5) years thereafter.


ARTICLE 19
ASSIGNMENT



Except as provided herein concerning the authorized Transfer of Shares or
Subordinated Shareholder Loans, no Party may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Parties. In the event an assignment is consented to by the other Parties, this
Agreement shall inure to the benefit of and be binding upon such assignee and
its successors or assigns, and such assignee shall execute an appropriate
document or documents as necessary to become a Party to this Agreement.
ARTICLE 20
LAW AND INTERPRETATION



20.1    Governing Law. The provisions of this Agreement shall be governed in all
respects by and construed in accordance with the laws of Japan.


20.2    Governing Language of this Agreement. This Agreement is executed in the
English language which shall be the governing language despite translation into
any other language(s).


20.3    Headings. The headings of the Articles and Sections in this Agreement
and table of contents shall not form part of this Agreement and shall be
disregarded in interpreting and construing this Agreement.


ARTICLE 21
SEVERABILITY



If one or more of the provisions herein shall be void, invalid, illegal or
unenforceable in any respect under any applicable law or decision, the validity,
legality and enforceability of the remaining provisions contained shall not be
affected or impaired in any way. Each Party hereto shall, in any such event,
execute such additional documents as the other Party(ies) may reasonably request
in order to give valid, legal and enforceable effect to any provision hereof
which is determined to be invalid, illegal or unenforceable as written in this
Agreement.

{PH007005.1}                          22



--------------------------------------------------------------------------------




ARTICLE 22
NOTICES



22.1    Manner of Delivery/Addresses. Except as expressly set out in this
Agreement to the contrary, all notices and other communications to be given to a
Party under this Agreement shall be in writing in the English language and
communicated by personal delivery, mail or facsimile from one Party to the other
Party(ies) at their respective addresses as follows:


PTFI:        P.T. Freeport Indonesia
Plaza 89, 5th Floor
Jl. H.R. Rasuna Said Kav. X-7 No.6
Jakarta 12940 Indonesia
Attention: President Director
Fax Number: 62-21-850-6736


with a copy to:
P.T. Freeport Indonesia
1615 Poydras Street
New Orleans, LA 70112 U.S.A.
Attention: Treasurer
Fax Number: 1-504-585-3513


MMC:        Mitsubishi Materials Corporation
1-5-1 Otemachi
Chiyoda-ku
Tokyo 100-8117, Japan
Attention:    General Manager, Overseas Project Department
Base Metals Division, Metals Company
Fax Number: 81-3-5252-5848


MC:        Mitsubishi Corporation
2-16-3, Kounan
Minato-ku
Tokyo 108-8228, Japan
Attention: Division Manager,
Non-Ferrous Metals Division
Fax Number: 81-3-6405-8186


NMM:
Nippon Mining & Metals Company, Limited

2-10-1, Toranomon
Minato-ku
Tokyo 105-001, Japan
Attention: General Manager,
Planning & Coordination Department
Fax Number: 81-3-5573-7586



{PH007005.1}                          23



--------------------------------------------------------------------------------




PTS:        P.T. Smelting
Plaza Kuningan Menara Utara, Suite 302
Jl. H.R. Rasuna Said Kav. C 11-14
Jakarta 12940 Indonesia
Attention: President Director
Fax Number: 62-21-522-9615


Subject to any express provisions contained in this Agreement to the contrary,
the notices and other communications shall be deemed delivered when sent in the
case of facsimile transmissions or personal delivery, and ten (10) days after
sending in the case of mail.
22.2    Change of Address. Any Party hereto may at any time change its address
by written notice to the other Parties of such change.


ARTICLE 23
FORCE MAJEURE



No Party shall be liable for any delay or failure in the performance of any of
its obligations under this Agreement to the extent that such delay or failure is
caused by Force Majeure, provided that the Party whose performance is prevented
or delayed by such Force Majeure shall make every good faith effort to overcome
or dispel the event of Force Majeure, and further provided that Force Majeure
shall not excuse a failure to pay money when due. For the purposes of this
Agreement, “Force Majeure” shall mean events or circumstances beyond the
reasonable control of a Party such as lightning, fire, explosion, storm, wind,
flood, tidal wave, earthquake, tempest or other natural disasters of
overwhelming proportions or acts of God; civil commotion, rebellion, war,
sabotage, riot, strike, lock out or industrial unrest; or the enactment of any
law or regulation not existing or not applicable on the date of this Agreement
by the Government which renders the Project economically impracticable, or the
nationalization, expropriation or compulsory acquisition of the Project or any
part thereof by the Government.
ARTICLE 24
ENTIRE AGREEMENT



This Agreement and the Credit Documents constitute the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, both written and oral, between the
Parties with respect to the subject matter of this Agreement. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
has been made or relied upon by any Party hereto.
ARTICLE 25
AMENDMENTS



This Agreement may not be modified or amended except in writing and with the
unanimous agreement of the Parties hereto.
ARTICLE 26
NO THIRD PARTY BENEFICIARIES



Neither this Agreement nor any provision hereof is intended to confer upon any
person, firm, corporation or other entity other than the Parties hereto any
rights or remedies hereunder.



{PH007005.1}                          24



--------------------------------------------------------------------------------




ARTICLE 27
NO CONFLICT WITH CREDIT DOCUMENTS



Each Party acknowledges (and upon any Transfer of Shares or Subordinated
Shareholder Loans, each such transferee shall be deemed to have acknowledged)
that it has read and is familiar with the terms and conditions of the Credit
Documents and agrees that, prior to the earlier of the Termination Date and the
Ownership Transfer Date, notwithstanding any provision in this Agreement to the
contrary, such Party shall not take or permit to be taken any action pursuant
hereto, or fail to take any action required hereunder, which shall conflict with
any of its obligations under any of the Credit Documents or cause PTS to
conflict with any of its obligations under the Loan Agreement.
ARTICLE 28
MISCELLANEOUS



The Parties agree to amend the Articles of Association of PTS as necessary to
comply with this Agreement. This Agreement may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.
[signature pages follow]



{PH007005.1}                          25



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Third Amended And Restated
Joint Venture And Shareholders Agreement to be executed by their duly authorized
representatives on the date and year and place first written above.
MITSUBISHI MATERIALS CORPORATION




By:    /s/ Akihiko Ide         
Title: Executive Vice President




P.T. FREEPORT INDONESIA




By:    /s/ Robert R. Boyce             
Title: Treasurer




MITSUBISHI CORPORATION




By:    /s/ Masayuki Takashima             
Title: Senior Executive Vice President




NIPPON MINING & METALS COMPANY, LIMITED




By:    /s/ Kazuo Oki                     
Title: President




P.T. SMELTING




By:    /s/ Masahiro Nishida                 
Title: President Director












Signature page to Third Amended and Restated
Joint Venture and Shareholders Agreement for P.T. Smelting



{PH007005.1}    

--------------------------------------------------------------------------------




Execution Version


FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED JOINT VENTURE
AND SHAREHOLDERS AGREEMENT


THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED JOINT VENTURE AND
SHAREHOLDERS AGREEMENT (this “Amendment”) is dated as of September 30, 2005
between MITSUBISHI MATERIALS CORPORATION ("MMC"), a corporation organized and
existing under the laws of Japan; P.T. FREEPORT INDONESIA ("PTFI"), a limited
liability company established under the laws of the Republic of Indonesia which
is also domesticated in the State of Delaware, U.S.A.; MITSUBISHI CORPORATION
("MC"), a corporation organized and existing under the laws of Japan; NIPPON
MINING & METALS COMPANY, LIMITED ("NMM"), a corporation organized and existing
under the laws of Japan; and P.T. SMELTING ("PTS"), a limited liability company
established under the laws of the Republic of Indonesia (each of the foregoing
is sometimes referred to individually as a "Party" and together as the
"Parties", and each of MMC, PTFI, MC and NMM is sometimes referred to
individually as a "Shareholder” and together as the "Shareholders").


WHEREAS, the Shareholders are the shareholders of PTS, an Indonesian limited
liability company formed to develop, construct and operate a copper smelter and
refinery located at Gresik, East Java, Indonesia (the "Project");


WHEREAS, the Shareholders and PTS have entered into that certain Third Amended
and Restated Joint Venture and Shareholders Agreement dated December 11, 2003
(the "Shareholders Agreement");


WHEREAS, MMC and PTFI have agreed to provided subordinated loans to PTS for the
purpose of the second refinery expansion;


WHEREAS, the Parties desire to amend the Shareholders Agreement as provided
herein;


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the Parties hereby agree that the Shareholders Agreement
shall be amended as follows:


ARTICLE 1.     DEFINITIONS AND INTERPRETATION


Unless otherwise defined herein, all capitalized terms used herein shall have
the meaning as defined in the Shareholders Agreement.


ARTICLE 2.     AMENDMENTS



The definition of “Refinery Expansion Subloans” shall be amended to read as
follows:


“Refinery Expansion Subloans” means, collectively, (i) the Subordinated
Shareholder Loans in the aggregate principal amount of US$9,600,000 made

{PH007005.1}                          1



--------------------------------------------------------------------------------




by MMC and PTFI to PTS for the purpose of the refinery expansion project
pursuant to the Subordinated Loan Agreements for Refinery Expansion dated as of
May 23, 2003 between PTS and each of MMC and PTFI, and (ii) the Subordinated
Shareholder Loans in the aggregate principal amount of US$8,000,000 made by MMC
and PTFI to PTS for the purpose of the refinery expansion project pursuant to
the Subordinated Loan Agreements for Second Refinery Expansion dated as of
September 30, 2005 between PTS and each of MMC and PTFI.


ARTICLE 3.     MISCELLANEOUS


3.1    No Additional Amendment. Except as expressly set forth herein, the
Shareholders Agreement shall remain in full force and effect without
modification or amendment.


3.2    Counterparts. This Amendment may be executed in any number of
counterparts and shall become binding when executed by each of the Parties. Each
of such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same agreement.


[signature pages follow]



{PH007005.1}                          2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this First Amendment to Third
Amended and Restated Joint Venture and Shareholders Agreement to be executed by
their duly authorized representatives on the date and year and place first
written above.




MITSUBISHI MATERIALS CORPORATION






By:     /s/ Akihiko Ide                     
Title: President Director




P.T. FREEPORT INDONESIA






By:     /s/ Robert R. Boyce                 
Title: Treasurer




MITSUBISHI CORPORATION






By:     /s/ Seiei Ono                     
Title: Senior Vice President, Division COO
Non-Ferrous Metals Division


NIPPON MINING & METALS COMPANY, LIMITED








By:     /s/ Masanori Okada                 
Title: President & Chief Executive Officer




P.T. SMELTING








By:     /s/ Mineo Hayashi             
Title: President Director





{PH007005.1}                    Signature Page



--------------------------------------------------------------------------------




Execution Version


SECOND AMENDMENT TO
THIRD AMENDED AND RESTATED JOINT VENTURE
AND SHAREHOLDERS AGREEMENT


THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED JOINT VENTURE AND
SHAREHOLDERS AGREEMENT (this "Amendment") is dated as of April 30, 2008 between
MITSUBISHI MATERIALS CORPORATION ("MMC"), a corporation organized and existing
under the laws of Japan; P.T. FREEPORT INDONESIA ("PTFI"), a limited liability
company established under the laws of the Republic of Indonesia which is also
domesticated in the State of Delaware, U.S.A.; MITSUBISHI CORPORATION ("MC"), a
corporation organized and existing under the laws of Japan; NIPPON MINING &
METALS COMPANY, LIMITED ("NMM"), a corporation organized and existing under the
laws of Japan; and P.T. SMELTING ("PTS"), a limited liability company
established under the laws of the Republic of Indonesia (each of the foregoing
is sometimes referred to individually as a "Party" and together as the
"Parties", and each of MMC, PTFI, MC and NMM is sometimes referred to
individually as a "Shareholder" and together as the "Shareholders").


WHEREAS, the Shareholders are the shareholders of PTS, an Indonesian limited
liability company formed to develop, construct and operate a copper smelter and
refinery located at Gresik, East Java, Indonesia (the "Project");


WHEREAS, the Shareholders and PTS have entered into that certain Third Amended
and Restated Joint Venture and Shareholders Agreement dated December 11, 2003
(as amended, the "Shareholders Agreement");


WHEREAS, MMC and PTFI have agreed to provide subordinated loans to PTS for the
purpose of the third expansion;


WHEREAS, the Parties desire to amend the Shareholders Agreement as provided
herein;


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the Parties hereby agree that the Shareholders Agreement
shall be amended as follows:


ARTICLE 1.    DEFINITIONS AND INTERPRETATION


Unless otherwise defined herein, all capitalized terms used herein shall have
the meaning as defined in the Shareholders Agreement.


ARTICLE 2.    AMENDMENTS


The definition of "Refinery Expansion Subloans" shall be amended to read as
follows:


"Refinery Expansion Subloans" means, collectively, (i) the Subordinated
Shareholder Loans in the aggregate principal amount of US$9,600,000 made by MMC
and PTFI to PTS for the purpose of the refinery expansion project pursuant to
the Subordinated Loan Agreements for Refinery Expansion dated as of May 23, 2003
between PTS and each of MMC and PTFI, (ii) the Subordinated Shareholder Loans in
the aggregate principal amount of US$8,000,000 made by MMC and PTFI to PTS for
the purpose of the refinery expansion project pursuant to the Subordinated Loan
Agreements for

{PH007005.1}                          1



--------------------------------------------------------------------------------




Second Refinery Expansion dated as of September 30, 2005 between PTS and each of
MMC and PTFI, and (iii) the Subordinated Shareholder Loans in the aggregate
principal amount of US$7,800,000 made by MMC and PTF to PTS for the purpose of
the expansion project pursuant to the Subordinated Loan Agreement[s] for Third
Expansion dated as of April 30, 2008 between PTS and each of MMC and PTFI.


ARTICLE 3.    MISCELLANEOUS


3.1     No Additional Amendment. Except as expressly set forth herein, the
Shareholders Agreement shall remain in full force and effect without
modification or amendment.


3.2     Counterparts. This Amendment may be executed in any number of
counterparts and shall become binding when executed by each of the Parties. Each
of such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same agreement.


[signature page follows]



{PH007005.1}                          2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Second Amendment to Third
Amended and Restated Joint Venture and Shareholders Agreement to be executed by
their duly authorized representatives on the date and year and place first
written above.




MITSUBISHI MATERIALS CORPORATION




By: /s/ Yasunobu Suzuki     
Name:    Yasunobu Suzuki
Title:
General Manager, Planning & Administration Dept. Metals Company



P.T. FREEPORT INDONESIA




By: /s/ Robert R. Boyce     
Name: Robert R. Boyce
Title: Treasurer




MITSUBISHI CORPORATION




By: /s/ Shinichi Tana     
Name: Shinichi Tana
Title:
Senior Vice President, Division C.O.O.,

Non-Ferrous Metals Division


NIPPON MINING & METALS COMPANY, LIMITED




By: /s/ Eiji Kato     
Name:    Eiji Kato
Title:     Deputy Chief Executive Officer,
Copper Business Division, Resources & Metals Company




P.T. SMELTING




By: /s/ Mineo Hayashi     
Name: Mineo Hayashi
Title: President Director



{PH007005.1}                    Signature Page

